       Case 3:21-cv-00057-PDW-ARS Document 16 Filed 07/15/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NORTH DAKOTA
DOUGLAS ISAACSON,                            )
                                             )       CONSENT/REASSIGNMENT FORM
                                             )
               Plaintiff(s)                  )
                                             )
vs.                                          )
                                             )       Case No. 3:21-cv-00057-ARS
NOVARTIS PHARMACEUTICALS                     )
CORPORATION,                                 )
                                             )
               Defendant(s).                 )

       Exercise of jurisdiction by the Magistrate Judge assigned is permitted only if all parties
voluntarily consent. You may, without adverse substantive consequences, withhold your consent.
While consent to the assignment of the case to a Magistrate Judge is entirely voluntary, submission of
the Consent/Reassignment Form memorializing consent or requesting reassignment to a District Judge
is mandatory.

Consent                                              Reassignment ✔

                                                      Novartis Pharmaceuticals
                                                      Corporation
______________________________                       ___________________________________
Party(ies) Represented                               Party(ies) Represented


/s/                                                  /s/ Andrew L. Reissaus
Attorney Signature                                   Attorney Signature

_______________________________                      July 15, 2022
                                                     ____________________________________
Date                                                 Date

DO NOT FILE THE CONSENT/REASSIGNMENT FORM THROUGH THE COURT’S
ELECTRONIC CASE FILING (ECF) SYSTEM. Instead, the completed form should be returned
to the e-mail address indicated below. Failure to submit the Consent/Reassignment Form in a timely
manner may result in a delay in processing the case.




                               ndd_FOHUNVRIILFH@ndd.uscourts.gov
